            Case 2:19-cr-00369-DWA Document 92 Filed 08/21/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES                                ) 19-369
                                             )
       v.

LAFON ELLIS

                                             ORDER


       In this matter, the parties and a non-party are engaged in dispute regarding the issuance of

several sealed, ex parte subpoenae. Defendant requested and the Court approved four such

subpoenae [Docket Nos. 29 through 36]. On July 1, 2020, he filed an additional sealed, ex parte

request at Docket Number 63, which remains pending. By Order dated July 10, 2020 (“July 10

Order”), in the absence of pertinent agreement by the parties, the Court directed Defendant to

either submit a sealed brief in support of maintaining the seal on his Motions, including the

Motion pending at Docket No. 63, or consent to lifting the sealed, ex parte designations, by July

31, 2020. Defendant then moved to unseal Docket Nos. 29-36, while summarily requesting that

Docket No. 63 remain sealed. The Court granted the Motion by Order dated July 17, 2020. That

Order specified, however, that the Court’s July 10 Order remained in effect for all documents

still under seal. Defendant did not submit any brief in support of maintaining the sealed, ex

parte designation on Docket No. 63.

       In the event that the docket caused confusion, Defendant will be afforded an opportunity

to attempt to demonstrate good cause for maintaining the sealed, ex parte designation on Docket

No. 63. He may file a sealed brief to that effect by September 2, 2020.




                                                 1
 Case 2:19-cr-00369-DWA Document 92 Filed 08/21/20 Page 2 of 2




AND NOW, this 21st day of August, 2020, IT IS SO ORDERED.

                         BY THE COURT:



                         _______________________________________

                         Donetta W. Ambrose
                         Senior Judge, U.S. District Court




                                   2
